Citation Nr: 1133511	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  03-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the right knee, status post meniscectomy, assigned a 10 percent rating prior to August 17, 2009.

2.  Entitlement to an increased rating for status post right total knee arthroplasty (TKA), assigned a 30 percent rating effective November 1, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975, and June 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2002.  The appeal was remanded by the Board in August 2006.  In August 2009, the Veteran underwent a right total knee replacement.  Pursuant to 38 C.F.R. § 4.30 and § 4.71a, Diagnostic Code 5055, he was granted a 100 percent rating through October 2010, followed by the assignment of a 30 percent rating, effective November 1, 2010.  The issue of the rating before and after this period remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  For the period prior to December 23, 2005, the Veteran had mild instability of the right knee.  

2.  For the period beginning February 1, 2006, instability of the right knee has not been shown.  

3.  The Veteran underwent a TKA of the right knee on August 17, 2009, and failed, without good cause, to report for an examination to evaluate the condition of the right knee scheduled in October 2010.  

4.  The schedular criteria are adequate.

5.  The Veteran is not unable to secure or follow substantially gainful employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to December 23, 2005, the criteria for a separate 10 percent evaluation for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2010).  

2.  Beginning February 1, 2006, the criteria for a separate 10 percent evaluation for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.59, 4.71a, Diagnostic Code 5257 (2010).  

3.  Prior to August 17, 2009, the criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2010).

4.  Effective November 1, 2010, the criteria for an evaluation in excess of 30 percent for TKA of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2010).

5.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of his and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice was provided in connection with the Veteran's claims in March 2005.

Additionally, in a letter dated in March 2006, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  In addition, he was given information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although these letters were not sent until after the initial adjudication of the claim, they were followed by readjudication and the issuance of a supplemental statement of the case, most recently in November 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's VA and service treatment records have been obtained, and he has not identified any other treatment records.  VA examinations were provided in June 2000, April 2005, and May 2007; those examinations describe the disabilities, including history, in as much detail as possible, given the Veteran's failure to cooperate fully with the examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Wood v. Derwinski, 1 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The May 2007 examination expressed an opinion as to the effect of the Veteran's service connected disabilities on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran also failed to report for a VA examination scheduled for October 2010, without cause shown. 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating-Right Knee

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service treatment records pertaining to the Veteran's first period of service show that he injured his right knee in September 1972.  A torn lateral meniscus was shown in November 1974, and he underwent lateral meniscectomy of the right knee in January 1975.  On a VA examination in August 1975, he was diagnosed as having degenerative arthritis of the right knee, and laxity of the right anterior cruciate ligament.  In a September 1975 rating decision, service connection was granted for degenerative arthritis, residual lateral meniscectomy of the right knee with laxity of the anterior cruciate ligament.  

Later, he again served on active duty from June 1977 to August 1979.  After that period of service, a VA examination in December 1980 found minimal post-traumatic arthritis of the right knee.  A March 1981 rating decision granted a 10 percent rating for degenerative arthritis of the right knee.  

SSA records show that in a February 1991 decision, the Veteran's primary disabilities were identified as internal derangement and degenerative arthritis, of unspecified joints.  On an examination for SSA purposes in August 1995, it was noted that he walked with Canadian crutches, putting no weight on the right leg.  Findings were not commensurate with his complaints, however, and the examiner thought his most severe problem appeared to be a psychiatric disorder.  He was diagnosed as having mild degenerative arthritis of the right knee with chondromalacia, and the physician thought that a knee brace would probably be helpful but that the crutches did not appear to be a medical necessity.  On a psychiatric examination in August 1995, he was diagnosed as having chronic paranoid schizophrenia.  In a September 1995 SSA decision, the only diagnosis listed was schizophrenia.  

Subsequently, the Veteran became increasingly incapacitated; by 2000, he was ambulating primarily in a wheelchair.  

In a decision dated in February 2000, the Board denied the Veteran's claim for an increased rating for his right knee disability, finding that he did not have objective evidence of instability or recurrent subluxation, and, thus, a separate rating under diagnostic code 5257 was not warranted.  The Board also found that his degenerative changes in the right knee were reflective of no more than a 10 percent rating, under diagnostic code 5003.   

The Veteran's current claim for an increased rating for his right knee was received in March 2000.  He underwent a right total knee arthroplasty (TKA) on August 17, 2009, and for the period prior to that surgery, his claim for an increased rating was denied.  A 100 percent rating was in effect from August 17, 2009, through October 31, 2010, after which a 30 percent rating was granted.  The periods before and after the TKA and subsequent 100 percent rating will be addressed separately.

A.  Prior to August 17, 2009

On a VA examination in June 2000, the Veteran was noted to be a limited historian.  He reported that he had been wheelchair bound since a beating in 1989.  On examination, it was noted that the knee had degenerative arthritis in the past, but the examiner was unable to examine the knee fully due to the Veteran's being wheelchair bound.  No heat, redness, swelling, effusion, abnormal instability, drainage or weakness was present.  Flexion was to 100 degrees and extension to 0 degrees.  The examiner was unable to assess drawer and McMurray due to his sitting in wheelchair.  

On a VA examination in April 2005, the Veteran reported that he was currently restricted to a wheelchair because of pain in the knees, neck, and back, and he claimed to be unable to stand unassisted.  Reportedly, he had been suffering from postoperative right knee torn meniscus since 1973.  Symptoms were recurrent pain and weakness in the right knee.  He claimed to be unable to move the right leg unassisted.  The symptoms described occurred constantly.  He stated that the condition did not cause incapacitation.  The examiner noted that the Veteran claimed to be unable to stand due to severe pain in the neck, back and knee, but it was difficult to determine if he was malingering because the examination was limited to the right knee and left foot.  

Examination of the knee disclosed two surgical scars, and he claimed to be unable to voluntarily extend the right knee joint from a sitting position in the wheelchair.  Drawer and McMurray's tests of the right knee were normal.  Range of motion was from 0 degrees of extension to 140 degrees of flexion with no additional limitation of motion limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted that there appeared to be symptom exaggeration regarding allegations of muscular weakness and the need for a wheelchair.  In addition, the Veteran demonstrated paradoxical movement of the right lower extremity, despite claims of muscular weakness to the entire right lower extremity including the right foot.  The effect on his usual occupation and daily activities was "none."  

VA outpatient treatment records show that in October 2005, the Veteran's complaints included severe pain in the right knee and inability to walk.  Examination of the right knee showed no effusion or deformity, but mild atrophy of the thigh.  Range of motion was limited because of weakness.  The cruciate ligaments were all intact, and X-rays showed mild to moderate degenerative joint disease.  A magnetic resonance imaging (MRI) scan in November 2005, however, showed moderate degenerative changes primarily involving the lateral compartment with probable extensive degenerative tearing of the lateral meniscus.  The medical compartment cartilage/meniscus and patellofemoral joint were essentially normal in appearance.  

The Veteran underwent arthroscopic surgery on the right knee in December 2005.  Examination prior to the surgery showed mild valgus alignment of the right knee, effusion, positive McMurray's test, and positive lateral joint line tenderness.  The arthroscopic surgery disclosed a lateral meniscal tear of the right knee.  In addition, he had arthritis, which was Grade IV in the femoral condyle, and Grade II in the medial condyle and patella.  

Post-surgical follow-up records show that in January 2006, he "absolutely refused" to bend his knee.  He was noted to be somewhat difficult to talk to; he had a history of psychosis and stated that he was a werewolf.  Later that month, he stated that he had neck and back problems and needed surgery.  He also felt he needed left knee surgery.  At the end of the month, he was noted to be fixated on his neck pain.    

On a VA examination in May 2007, the Veteran said that he continued to have right knee pain which he rated at 9/10 in intensity.  He was in no apparent distress, and did not show evidence of pain in his right knee "at this level."  He used a motorized wheelchair for mobility.  He stated that he was able to walk with Canadian crutches, but refused to walk or stand.  On examination, he had a well-healed scar over the lateral aspect of the knee.  Range of motion was from 5 to 115 degrees, although he randomly stiffened his leg throughout the range of motion.  He reported pain but did not have any guarding.  He had negative Lachman test, and no evidence of varus or valgus instability of the right knee.  He had negative anterior drawer and patellar compression tests.  Motor strength for right knee flexion and extension was 5/5.  His right knee range of motion was limited by pain, but not weakness, fatigability, incoordination, lack of endurance, with repetitive motion or flares.  X-rays showed degenerative joint disease.  He was diagnosed as having right knee degenerative joint disease, with the examiner commenting that the right knee examination was variable and functional loss could not be assessed because the Veteran refused to walk.  The Veteran said he was unable to walk due to his neck pain and back pain.  His right knee did not exhibit any laxity or instability.  His description of his right knee symptoms was not consistent with the examination.  His condition did not preclude gainful employment.  

In August 2009, the Veteran underwent a right total knee arthroplasty, due to degenerative joint disease.  He had longstanding right knee degenerative joint disease, and a valgus knee with a slight flexion contraction.  He had failed at conservative management.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder."). 

The medical records throughout this period indicate that the Veteran has a serious psychiatric disability, which includes a psychosis, and he has exhibited frank psychotic behavior many times.  Of particular importance, he has been noted, on numerous occasions, to be a poor historian.  As a result, the probative value of his own statements as to his disability level are limited.  An assessment of the level of disability has also been impeded by his failure to cooperate fully on examinations.  He uses a motorized wheelchair, but the Veteran has been inconsistent in his statements as to which conditions require him to use a wheelchair, and the medical evidence does not resolve this question.  Significantly, however, his right knee condition has not been medically found to be responsible for his inability to walk.  Indeed, although at times he has stated that he is unable to walk due to his right knee condition, he has also, more often, attributed it to back and neck conditions.  

	Instability

As can be seen above, the history of the Veteran's service-connected right knee disability includes both instability and degenerative joint disease.  A knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5257.  Limitation of motion and instability of the knee may be rated separately under Diagnostic Codes 5260 and 5257.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  When evaluating the symptoms under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as that diagnostic code is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

In December 2005, the Veteran underwent arthroscopic surgery due to a torn medial meniscus.  Prior to the surgery, he had evidence of instability shown in October 2005.  Although instability was not shown on the VA examinations prior to the surgery, the examiners were not able to obtain all findings.  In October 2005, he had a torn medial meniscus shown on an MRI scan, with instability shown on examination.  Thus, he was clearly entitled to a separate rating for instability at that time.  The Board finds that with the finding of a torn meniscus on MRI, together with the inability to clearly establish the presence or absence of instability on the VA examinations prior to that date, the evidence more closely approximates the criteria for a 10 percent rating, based on mild instability, for the entire appeal period prior to the December 2005 surgery.  

Following that surgery, he was in receipt of a temporary total rating until February 1, 2006.  After that, there is no evidence of instability.  In this regard, his surgery in August 2009 was for degenerative joint disease of the knee; no instability was reported at the time of the surgery.  The examination in May 2007 did not reveal instability, nor was instability or subluxation reported on the treatment records dated after January 2006.  

Therefore, entitlement to a 10 percent rating based on instability, prior December 23, 2005, is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This was corrected by surgery on December 23, 2005, however, and beginning February 1, 2006, the preponderance of the evidence is against a separate rating based on instability, the benefit-of-the-doubt does not apply, and the claim must be denied.  Id.  

      Degenerative joint disease 

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional impairment must be supported by adequate pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

Concerning the Veteran's degenerative joint disease of the right knee, prior to the August 2009 TKA, range of flexion in the right knee varied from 100 to 140 degrees; substantially in excess of the 45 degrees contemplated for even a 10 percent rating.  As to extension, this finding ranged form 0 to 5 degrees, again exceeding the limitation required for a compensable rating based on extension.  

The Veteran complained of pain in the right knee on all of the examinations, but both the April 2005 and the May 2007 examination reports noted that the Veteran's complaints were not consistent with the examination findings.  The 2005 examiner noted exaggerated symptoms and paradoxical movements.  The 2007 examiner reported complaints of pain but no guarding, and commented on the absence of distress or indication of pain at the level described by the Veteran.  As noted above, the Veteran is a poor historian, and his complaints have been inconsistent.  For example, when recovering from his arthroscopic surgery in December 2005, in early January 2006, he did have pain and bruising in the right knee, but by the end of the month, his complaints were concerned with his back and neck, as well as his left knee; no complaints concerning the right knee were noted at that time, or during the next several months.  Moreover, neither the VA examinations nor the treatment records show additional functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, or pain on repetitive motion, beyond that shown by the limitation of motion testing.  The Veteran's complaints, which were neither consistent nor supported by objective findings, were not reliable.  

Hence, prior to the August 2009 surgery, the degenerative joint disease in the right knee did not warrant an evaluation in excess of 10 percent.  The findings did not more closely approximate the criteria for a higher rating, and the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A § 5107(b).  

B.  Beginning November 1, 2010-TKA  

The Veteran underwent a right knee replacement, or total knee arthroplasty (TKA) in August 2009.  Pursuant to 38 C.F.R. § 4.30 and § 4.71a, Code 5055, he was granted a 100 percent rating through October 2010, followed by the assignment of a 30 percent rating, effective November 1, 2010.

Under diagnostic code 5055, which pertains to knee replacement, after the end of the mandatory one-year 100 percent, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual pain or limitation of motion, the condition is to be rated by analogy to diagnostic codes 5256 (ankylosis), 5261 (limitation flexion), or 5262 (limitation of extension).  The minimum rating for a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Code 5055.  

Unfortunately, the Veteran failed to report for a VA examination scheduled to determine the post-surgical residuals of his right total knee replacement.  When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, a claim for increase shall be denied.  38 C.F.R. § 3.655(b).  The Veteran did not report for the examination, nor did he provide any explanation.  The notice of the examination was sent to the his last address of record.  

VA treatment records dated from January 2010 to August 2010 show that the Veteran underwent a TKA for his (nonservice-connected) left knee in May 2010.  After that, there are no records showing complaints or findings pertaining specifically to the right knee.  Therefore, for the period beginning November 1, 2010, there is no evidence, lay or medical, indicating that an evaluation in excess of the minimum 30 percent is warranted.  

C.  Extraschedular Rating

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.

In addressing the first step, the Board finds that the Veteran's knee disability pictures are contemplated by the rating schedule, which provides for higher and separate ratings are provided for knee disorders.  As discussed above, the Veteran's symptoms have not met the criteria for a higher rating at any identifiable time during the appeal period, other than the separate, staged 10 percent rating for instability granted in this decision.  Therefore, the ratings are adequate, and referral for extraschedular consideration is not required.  

III.  TDIU Rating

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).

The Veteran's service-connected disabilities are his right knee disability, discussed above, as well as hallux valgus of the left foot with arthritis, rated 10 percent disabling, and a noncompensable laceration of the left ring finger.  As a result of the above decision, his combined rating is 30 percent for the period prior to his December 23, 2005, surgery; 20 percent for the period from February 1, 2006, to August 17, 2009, and 40 percent for the period beginning November 1, 2010.  See 38 C.F.R. § 4.25 (2010).  These ratings do not meet the percentage requirements for consideration of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  Therefore, the Board must consider whether, under 38 C.F.R. § 4.16(b), there should be a referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.

In his TDIU claim, received in January 2000, the Veteran stated that he was unable to work due to body pains and headaches.  The effects of nonservice-connected disabilities may not be considered in support of a claim for a TDIU rating based on service-connected disability.  38 C.F.R. § 4.19.  Rather, he must be shown to be unemployable due solely to his service-connected disabilities.  

On the VA examination in April 2005, the Veteran reported that he was currently restricted to a wheelchair because of pain in the knees, neck, and back, and he claimed to be unable to stand unassisted.  He claimed to be unable to move the right leg unassisted.  Nevertheless, he stated that the condition did not cause incapacitation.  He was not working when he developed the condition.  The Veteran also claimed to be unable to bear weight on the left foot due to hallux valgus on the left great toe.  The examiner noted that the Veteran claimed to be unable to stand due to severe pain in the neck, back and knee, but it was difficult to determine if he was malingering because the examination was limited to the right knee and left foot.  The examiner noted that there appeared to be symptom exaggeration regarding allegations of muscular weakness and the need for a wheelchair.  In addition, the Veteran demonstrated paradoxical movement of the right lower extremity, despite claims of muscular weakness to the entire right lower extremity including the right foot.  The effect on his usual occupation and daily activities was "none."  

On a VA examination in May 2007, the Veteran said that he continued to have right knee pain which he rated at 9/10 in intensity.  He was in no apparent distress, and did not show evidence of pain in his right knee "at this level."  He used a motorized wheelchair for mobility.  The Veteran said he was unable to walk due to his neck pain and back pain, however.  His description of his right knee symptoms was not consistent with the examination.  The examiner stated that his condition did not prelude gainful employment.  

The weight of the evidence establishes that the Veteran is not employed due to nonservice-connected factors, including a psychiatric condition.  Although the initial SSA decision in 1991 indicated his disabilities were knee conditions, the SSA later determined, in 1995, that his disability was due to schizophrenia.  The VA examiner in May 2007 found that the Veteran was not unemployable due to service-connected disabilities.  There is no medical us, the considerable weight of the evidence establishes that the Veteran is not unemployed due to service-connected factors, and that his service-connected disabilities do not affect his employment beyond the extent contemplated by the combined ratings in effect during the appeal period.  The Board finds this is not a proper case for referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.  As the preponderance of the evidence is against the TDIU claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  




(CONTINUED ON NEXT PAGE)


ORDER

Prior to December 23, 2005, a separate 10 percent rating for instability of the right knee is granted, subject to the criteria governing the payment of monetary benefits.  

Beginning February 1, 2006, a separate rating based on instability of the right knee is denied.

For the entire appeal period, an evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

For the entire appeal period, entitlement to a TDIU rating is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


